Appeal from a judgment of the Supreme Court (Stein, J.), entered July 9, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Since the determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before respondent and again was denied parole release. Given petitioner’s subsequent reappearance before respondent on October 13, 2004, the instant matter is now moot and must be dismissed (see Matter of Lorenzo v Travis, 11 AD3d 833 [2004]).
*947Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.